Citation Nr: 9933041	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-42 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person or by reason 
of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  

REMAND

This matter was previously before the  Board of Veterans' 
Appeals (Board), and was remanded in October 1997 for 
additional action by the Regional Office (RO), including 
obtaining treatment information, affording the veteran the 
opportunity to undergo Department of Veterans Affairs (VA) 
examinations, and to assign disability ratings for each 
disability found.  

The veteran provided additional treatment information, and 
medical records were obtained.  An eye examination was 
performed in May 1999, but the veteran did not report for the 
general medical examination.  A Supplemental Statement of the 
Case (SSOC) was prepared based on the additional medical 
evidence obtained on remand, and the appeal was returned to 
the Board, where it was received November 9, 1999.  On 
November 16, 1999, the Board received additional evidence 
from the veteran through his representative.  The evidence 
consisted of a medical statement that reported that in 
October 1999 the veteran was diagnosed with severe small cell 
carcinoma of the lung, severe chronic obstructive pulmonary 
disease, and emphysema.  The statement also indicated that 
the veteran was undergoing treatment twice per day and 
required assistance with A[ctivities] of D[aily] L[iving].  

The law requires that any pertinent evidence submitted by the 
veteran or his representative which is accepted by the Board, 
as well as any such evidence referred to the Board by the RO, 
must be referred to the RO for review and preparation of a 
SSOC unless that procedural right is waived, or unless the 
Board determines that the benefit to which the evidence 
relates may be allowed without such referral.  Such waiver 
must be in writing.  38 C.F.R. § 20.1304(c).  As the evidence 
received by the Board after preparation of the most recent 
SSOC was not accompanied by such waiver, remand is required.  

Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO should consider all evidence 
submitted following the preparation of 
the June 1999 SSOC and take appropriate 
action, including further medical 
evaluation. Whether or not any additional 
efforts by the RO to develop the claim 
are successful, the RO must then prepare 
a rating decision in which each 
disability from which the veteran suffers 
is identified and assigned a disability 
rating reflecting the level of impairment 
attributed to that disability.  

2.  If the claim remains denied, the RO 
must then furnish the veteran and his 
representative, if any, a SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












